FELED

 

IN ran UNITED sTATEs Dlsrarcr CoURT APR 9 3 2013
ron THE NoRrHERN DISTRICT oF oHro COURT
EASTERN DrvlsloN §§§?§EH§’E:§§EYOF OH'O
UNITED s'rATEs or AMERICA, ) IN F o R M A T 1 o N
l 7 t
Piainaff, ) 1 l .é 2
) §§ §§ §§ 21 .
v. ) CAsE No.
` ) Title 18, United States Code,
PAMELA WINGATE, ) Sections 1343 and l()28(a)(7),
) cb)<l)
Defendant. )

JUDGE GW|N

(Wh.e F~@§§;WU§§§§§¢§~ § 13little donna entrant/mw
Tlre United States Attorney charges:
Relevant Entities and Persons

l. At all times-material to this lnformation, Empire Settlerncnt Funding, LLC and
Cash4Cases, Inc. Were advance settlement funding companies located in Boca Raton, Florida,
and NeW Yorl<, New York, Which advanced money to injured claimants pursuing personal injury
lawsuits in exchange for an ownership interest in potential recoueries.

2. At all times material to this lnt`ormation, Corporations A and B Were companies
doing business in the Northern District of Ohio, Eastern Division.

3. At all times material to this Information, Attorney A, an attorney practicing law in
the Northern District of Ohio, Eastern Division, represented Defendant PAMELA WINGATE in
a personal injury lawsuit against Corporations A and B. .

4. At all times material to this Information, Attorney B, an attorney practicing law in
the Northern District of Ohio, Eastern Division, represented Corporations A and B against

Defendant’s personal injury lawsuit

General Allegations about the F rand Scheme'

5. From on or about September 12, 2016, through on or about January 4, 2017, in
the Northern District of Ohio, Eastern Division, and elsewhere, Defendant PAMELA
WINGATE, devised and intended to devise a scheme and artifice to defraud Empire Settlement
Funding, LLC‘and Cash4Cases, Inc. to obtain money from them by means of materially false and
fraudulent pretenses, representations, promises and omissions by, among other things,
representing through fabricated email communications in the name of Attorney A and a
fabricated letter in the name of Attorney B, that Corporations A and B had made settlement
offers through Which Defendant qualified for advance settlement monies

Manner and Means of the Scheme and Artifice to Defraud

6. The manner and means by Which Defendant accomplished the scheme and artifice
to defraud, inctuded, among others, the following:

a. On or about September 12,-2016, Defendant created a fraudulent email
account in the name of Attorney A;

b. On or about November 29, 2016, Defendant sent an email to Empire
Settlement Funding, LLC claiming to be Attorney A and attaching a fraudulent letter With a
forged signature of Attorney B claiming that Corporations A and B had offered to settle
Defendant’s personal injury claim for $120,000;

c. On or about November 30, 20'16, Defendant executed a Wire transfer
authorization form With Empire Settlement Funding, LLC authorizing it to transfer money to a
bank account controlled by De-fendant;

d. On or about December 28, 2016, Defendant sent a fraudulent email to

 

 

Cash4Cases, Inc. claiming to be Attorne_y A and that Corporations A and B had made an offer of
$175,000 to settle Defendant’s personal injury claim.

7. On or about the dates set forth below, in the Northern District of Ohio, Eastern
Division and elsewhere, Defendant PAMELA WINGATE, for the puipose of executing the
scheme described above, caused to be transmitted by means of wire communication in interstate
commerce the signals and sounds described below for each count, each transmission constituting

a separate count:

 

Count Date Description

 

l 11/30/2016 Wire transfer from account XXXXXXI 81 5, at PNC Bank and in the
name of Empire Settlement Funding, to account XXXXXX'!'?']I , at
Fifth Third Bank, and in the name of PAMELA WlNGA'l`l-E, in the
amount of $2,5()0.

 

2 12/06/2016 Wire transfer from account XXXXXX] 815, at PNC Bank and in the
name of Ernpire Settlernent Funding, to account XXXXXX'!?'/'l , at
Fifth Third Banl_<, and in the name of PAMELA WINGATE, in the
amount of $1,000.

 

3 12/29/2016 Signed agreement sent by email by Defendant to Cash4Cases, Inc.
agreeing to accept money in the amount of $23,875.

 

 

 

 

 

All in violation of Title lS, United States Code, Section 1343.

count 4
(Iaemiiy rhea, 18 U.s.c. § 1023(3)(7), (b)(i))

The United States Attomey further charges:

8. Frorn on or about Septernber 12, 201§, through on or about January 4, 2017, in
the Northern District of Ohio, Eastern Division, and elsewhere Defendant PAMELA WINGATE
did knowingly use in or affecting interstate or foreign commerce, without lawful authority, a
means of identification of another person, to Wit; the names of Attorneys A and B, knowing that
the means of identification belonged to another actual person, with the intent to commit, or to aid

or abet, or in connection with, any unlawful activity that constitutes a violation of Federal law, to

 

 

wit; Wire Fraud in violation of 18 U.S.C. § 1343, and as a result of the offense, Defendant
obtained anything of value aggregating $ l ,OOO or more during any one year period.
In violation of Title 18, United States Code, Sections lOZS(a)('F), (b)(l).

JUSTIN E. HERDMAN
United States Attorney

BURS@\

Teresa L. Riley
Attorney in Charge, Criminal Division
Al<ron Branch Offlce

